UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1992


OLUWATOYIN    OSUNFUNMIPE     ADEKANMBI,     a/k/a     Oluwatoyin
Osunfunmipe Adesina,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 19, 2011                  Decided:   August 11, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul S. Allen, PAUL SHEARMAN ALLEN AND ASSOCIATES, Washington,
D.C., for Petitioner. Tony West, Assistant Attorney General,
Shelley R. Goad, Assistant Director, Jennifer P. Levings, Senior
Litigation Counsel, UNITED STATES DEPARTMENT OF JUSTICE, Office
of Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oluwatoyin Osunfunmipe Adekanmbi, a native and citizen

of Nigeria, petitions for review of an order of the Board of

Immigration    Appeals     (Board)        upholding     the      immigration    judge’s

denial of her motion for a continuance.                       We have reviewed the

record and Adekanmbi’s claims and find no abuse of discretion.

See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir. 2007).                              We

therefore     uphold     the     denial     of     Adekanmbi’s       motion    for    the

reasons   stated    by     the      Board,       see   In   re    Adekanmbi     (B.I.A.

July 30, 2010), and deny the petition for review.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in   the    materials        before    the     court   and

argument would not aid the decisional process.



                                                                      PETITION DENIED




                                             2